Case 2:16-cv-00229-RBS Document 305-1 Filed 04/30/19 Page 1 of 3 PagelD# 5661

IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
ROXANNE ADAMS, ADMINISTRATOR

OF THE ESTATE OF JAMYCHAEL M.
MITCHELL, deceased,

Plaintiff,
Vv. Civil Action No.: 2:16cv229

NAPHCARE, INC., et al.,

Defendants.
DISTRIBUTION ORDER

CAME NOW THE STATUTORY BENEFICIARIES, by counsel, along with the Administrator of the
Estate, Roxanne Adams, at a mediation conducted by the Honorable F, Bradford Stillman on April 26,
2019 and consent to the distribution of the remaining settlement proceeds totaling $1,938,314.23 as
follows:

To Sonia Adams, mother of Jamychael M. Mitchell, the amount of $818,572.83;

To Jasmine Adams, half-sister of Jamychael M. Mitchell, the amount of $669,741.40;

To Michael Mitchell, father of Jamychael M. Mitchell, the amount of $64,285.74;

To Lance Tucker, half-brother of Jamychael M. Mitchell, the amount of $64,285.71;

To Shewanda Miles, half-sister of Jamychael M. Mitchell, the amount of $64,285.71;

To Shavonne Miles, half-sister of Jamychael M. Mitchell, the amount of $64,285.71;

To Michael Mitchell Miles, Jr., half-brother of Jamychael M. Mitchell, the amount of $64,285.71;
To Jamie Anthony Miles, half-brother of Jamychael M. Mitchell, the amount of $64,285.71;

To Laquette Monique Miles, half-sister of Jamychael M. Mitchell, the amount of $64,285.71;

Attorney’s fees and costs are to be paid out of each beneficiary's settlement share by the
Administrator of the Estate, Roxanne Adams. By endorsing this order, the statutory beneficiaries agree
that they have been properly convened and agree to this distribution pursuant to Virginia Code Section
8.01-55.

ENTERED this day of 2019,

 

Judge Rebecca Beach Smith
Case 2:16-cv-00229-RBS Document 305-1 Filed 04/30/19 Page 2 of 3 PagelD# 5662

 

LL fn
\
on Jamie Mller of Jamychael Mitchell

 

Roxanne Adams, Administrator of the Estate

« wh A)

Ros Willis, Esq. — counsel for Sonia Adams

wr = f
| ( « ah ff ‘

F | A
4 bk | a if
Keith sips £sq.'= counsel Por Sonia ndros

Me a

\
Michael Goodove, Esq. — counsel for Jasmine Adams

 

Elizabeth K? Ufkes, Esq. — counsel for Jasmine Adams

 

 

( LS ypto

 

moni cdunsel for Michael Mitchell and paternal half-siblings
Case 2:16-cv-00229-RBS Document 305-1 Filed 04/30/19 Page 3 of 3 Pagel# 5663

SEEN AND AGREED TO:

ech. tedand

Sonia Adams, mother of Jamychael Mitchell

wert CAS

Michael Mitchell, father of Jamychael Mitchell

oe)

 

ychael Mitchell

 

 

Ae: Lance TuCkér, hal rother of Jamychael Mitchell
——"
owe N&s

Shewanda Miles, half-sister of Jamychael Mitchell

 

28 Gannon, des

Shavonne Miles, half-sister fJamychael Mitchell

  

Pagan Mongrue. Ue

Laquetté Monique Miles, hGlf-brother of Jamychael Mitchell

 
